DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
Claims 47-58 are currently pending.  Claims 1-46 have been cancelled.  Claims 47-58 have been added.  Claims 47, 51, and 55 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 39 and 42 is withdrawn as necessitated by cancellation.

Rejections - Withdrawn
The previous 35 U.S.C §112 rejection of claim 42 is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 39 over LaJoie in view of Eide is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 42 over LaJoie in view of Eide in further view of Candelore is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant argues:
The Initial Office Action rejected claim 1, as originally filed, on 35 U.S.C. § 102 on anticipation grounds based on US patent application 2008/0226119 (“Candelore”). This rejection against now-cancelled claim 1 will be discussed as if it been made against the currently pending independent claims, because, as discussed above, these claims are worded almost identically to now-cancelled claim 1. 
Each of independent claims 47, 51 and 55 recite as follows: “a selection of a portion of the visual streaming content currently streaming from the visual streaming content server.” The above-quoted claim language is not taught or suggested by Candelore. For this reason, the Pending Claims (as amended) are not anticipated by Candelore. 
At page 24 of the Initial Office Action, it is stated that Candelore a receives streaming video content at paragraph 22 of Candelore because it has a receiver. Applicant disagrees that the receiver disclosed in paragraph 22 of Candelore can be fairly considered to effectively disclose streaming content because paragraph 23 of Candelore clarifies that the receiver receives either a broadcast (which is a different method of perception than streaming content), or as “package media” (which is also different than streaming content). Therefore, no streaming visual content is disclosed as the basis of a user selection, as specified in the above quoted claim language of claims 47, 51 and 55.

Examiner respectfully disagrees.  Applicant is arguing a narrower interpretation.  Applicant’s specification (see PGPUB US 2015/0012840 A1) recites:
[0037] Referring to FIG. 1, a more generalized system diagram (100) is shown which corresponds to and enables the user experience model of FIG. 3. In this system diagram, the content source (101) may be any combination of one or more of a still camera (e.g. instantly accessed photos), a video camera (e.g. live video capture), a video disk player (e.g. BlueRay™, DVD, VHS, Beta™, etc.), a digital video recorder (e.g. TiVo™, on-demand movies and show segments, etc.), a cable television decoder box, or a broadcast reception antenna. Thus, streaming content (102) shall refer to any combination of one or more of the output from these content sources, such as digital video, digital photographs, and digital audio, and potentially including multi-media content such as online classes, online meetings and online presentations in which one or more graphical components (video, slides, photos, etc.) are delivered (e.g. streamed) in a time-coordinated fashion with one or more audible components (music, voice, narration, etc.).

Candelore (US 2008/0226119 A1) recites:
[0023] The viewer 20 is a user who views a displayed content displayed on the display device 40. The displayed content may be a broadcast content or a package media. The broadcast content may be any content that is broadcast to the viewing public. It may be a television program, an on-demand content, a pay-per-view program, or any content that is delivered to the viewer via any broadcast medium such as radio frequency, cable network, satellite transmission, networks (e.g., Internet), etc. While viewing a broadcast program, the viewer 20 may be interested in additional information regarding an item, an image, or an object shown in a scene of the broadcast content. The package media may include sources such as Digital Versatile Disk (DVD), High Definition (HD) DVD, or any other media.

Applicant’s specification describes the streaming content to be any combination of one or more of the output from these content sources which include DVD, on-demand movies and show segments, a cable television decoder box, or a broadcast reception antenna.  Candelore describes streaming content commensurate in scope with Applicant’s specification. Therefore, streaming visual content is disclosed as the basis of a user selection by Candelore.  Candelore has been reasonably interpreted as teaching the recited claim language. Thus, Applicant’s argument is not persuasive.
Applicant further argues on page 9 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.  The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Examiner also highly encourages Applicant to review the pertinent prior art discussed in the Conclusion.


Claim Objections
Claim 48 is objected to because of the following informalities:  Claim 48 recites “the identification results” in the first line.  Examiner suggests reciting “the one or more identification results”.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  Claim 49 recites “the identification results” in the first line.  Examiner suggests reciting “the one or more identification results”.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  Claim 50 recites “the identification results” in the first and second line.  Examiner suggests reciting “the one or more identification results”.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  Claim 52 recites “the identification results” in the first and second line.  Examiner suggests reciting “the one or more identification results”.  Appropriate correction is required.
Claim 53 is objected to because of the following informalities:  Claim 53 recites “the identification results” in the first and second line.  Examiner suggests reciting “the one or more identification results”.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  Claim 54 recites “the identification results” in the fourth and fifth line.  Examiner suggests reciting “the one or more identification results”.  Appropriate correction is required.
Claim 56 is objected to because of the following informalities:  Claim 56 recites “the identification results” in the first line.  Examiner suggests reciting “the one or more.  Appropriate correction is required.
Claim 57 is objected to because of the following informalities:  Claim 57 recites “the identification results” in the first line.  Examiner suggests reciting “the one or more identification results”.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities:  Claim 58 recites “the identification results” in the first and second line.  Examiner suggests reciting “the one or more identification results”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: selection means for selecting in claims 47, 51, and 55.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See patent application publication (US 2015/0012840 A1) paragraph [0038] for corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 51 is directed to "A computer program product". When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Examiner notes the positively recited “a set of storage device(s)”.  However, this recitation does not impose limitation in interpreting for covering a signal per se.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2. Examiner suggests changing the limitation to be "A non-transitory computer program product." ("Subject Matter Eligibility of Computer Readable Media", 1/26/2010, Kappos).
The dependent claims, claims 52-54, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47-58 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candelore et al. (US 2008/0226119 A1; hereafter “Candelore”).

Regarding Claim 47, Candelore teaches a method for identifying selections of streaming content comprising: establishing a first connection by a computing platform with a user input device having a user-operated selection means for selecting a portion of displayed visual streaming content;  (Candelore [0019] [0022]: the system includes a remote control unit; [0024] [0037]: the remote control unit has an entry means such as buttons/keypad to allow user to enter commands or select operations; [0067]: software driver or interface to interact with the operating system running on the platform)
establishing a second connection by the computing platform to a user output device; (Candelore [0022]: the system includes a display device; [0025] [0047] [0048]: display device)
establishing a third connection to by the computing platform to a visual streaming content server; (Candelore [0022] [0023]: the system includes an integrated receiver and decoder (IRD); [0026] [0027]: IRD controls the receiving of content or programs delivered or downloaded for viewing)
receiving, by the computing platform and from the user input device, a selection of a portion of the visual streaming content currently streaming from the visual streaming content server; (Candelore [0026] [0038]-[0040]: a user may use the wireless pointing device or the remote control unit to capture the region of interest (ROI); the ROI is a portion of a scene)
collecting, by the computing platform, one or more selection criteria corresponding to the portion of the visual streaming content; (Candelore [0044]: once the ROI is captured by the viewer, the image content search processor may obtain ancillary information associated with the scene that contains the 
submitting, by a computing platform, the one or more selection criteria to one or more identification services; (Candelore [0019] [0045] [0065]: the image contained in the ROI is used as a query together with the ancillary information to perform a search or to identify the content; local or remote search)
receiving, from the one or more identification services and by the computing platform, one or more identification results corresponding to the one or more selection criteria; (Candelore [0019] [0045] [0054] [0060]: the search may return a number of search results; search results may be filtered or selected by the image content search processor)
sending, by the computing platform and to the user output device, the one or more identification results; (Candelore [0046]-[0048] [0060]: the related content represents a search result that is returned by the search) and
displaying the one or more identification results. (Candelore [0020] [0046] [0047]: display related content/results)

Regarding Claim 48, Candelore teaches wherein the identification results include at least one of the following: a name of an actor shown in the visual streaming content, or a character name of a character depicted in the visual streaming content.  (Candelore [0021]: name of actors) 

Regarding Claim 49, Candelore teaches wherein the identification results include name of a place shown in the visual streaming content.  (Candelore [0021] [0041]: historical site, geographical point-of-interest, location; Figs. 2-3)

Claim 50, Candelore teaches further comprising: pre-tagging the visual streaming content with tags including information indicative of the identification results.  (Candelore [0019] [0053]-[0055]: indexing features [tags] index the related content [information indicative of the identification results] in the database; [0042] [0064]) 

Regarding Claim 51, Candelore teaches a computer program product for identifying selections of streaming content comprising: a set of storage device(s); (Candelore [0029] [0032] [0036]: storage) and 
computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations: (Candelore [0036] [0066]: readable medium)
establishing a first connection by a computing platform with a user input device having a user-operated selection means for selecting a portion of displayed visual streaming content, (Candelore [0019] [0022]: the system includes a remote control unit; [0024] [0037]: the remote control unit has an entry means such as buttons/keypad to allow user to enter commands or select operations; [0067]: software driver or interface to interact with the operating system running on the platform)
establishing a second connection by the computing platform to a user output device, (Candelore [0022]: the system includes a display device; [0025] [0047] [0048]: display device)
establishing a third connection to by the computing platform to a visual streaming content server, (Candelore [0022] [0023]: the system includes an integrated receiver and decoder (IRD); [0026] [0027]: IRD controls the receiving of content or programs delivered or downloaded for viewing)
receiving, by the computing platform and from the user input device, a selection of a portion of the visual streaming content currently streaming from the visual streaming content server, (Candelore 
collecting, by the computing platform, one or more selection criteria corresponding to the portion of the visual streaming content, (Candelore [0044]: once the ROI is captured by the viewer, the image content search processor may obtain ancillary information associated with the scene that contains the ROI; [0044] [0049]-[0051]: ancillary information includes contextual data and sources such as metadata, EPG information, timing information, etc.)
submitting, by a computing platform, the one or more selection criteria to one or more identification services, (Candelore [0019] [0045] [0065]: the image contained in the ROI is used as a query together with the ancillary information to perform a search or to identify the content; local or remote search)
receiving, from the one or more identification services and by the computing platform, one or more identification results corresponding to the one or more selection criteria, (Candelore [0019] [0045] [0054] [0060]: the search may return a number of search results; search results may be filtered or selected by the image content search processor)
sending, by the computing platform and to the user output device, the one or more identification results, (Candelore [0046]-[0048] [0060]: the related content represents a search result that is returned by the search) and 
displaying the one or more identification results.  (Candelore [0020] [0046] [0047]: display related content/results)

Regarding Claim 52, Candelore teaches wherein the identification results include at least one of the following: a name of an actor shown in the visual streaming content, or a character name of a character depicted in the visual streaming content.  (Candelore [0021]: name of actors)

Claim 53, Candelore teaches wherein the identification results include name of a place shown in the visual streaming content. (Candelore [0021] [0041]: historical site, geographical point-of-interest, location; Figs. 2-3)

Regarding Claim 54, Candelore teaches wherein the computer code further includes instructions for causing the processor(s) set to perform the following operation(s): pre-tagging the visual streaming content with tags including information indicative of the identification results.  (Candelore [0019] [0053]-[0055]: indexing features [tags] index the related content [information indicative of the identification results] in the database; [0042] [0064]) 

Regarding Claim 55, Candelore teaches a computer system for identifying selections of streaming content comprising: a processor(s) set; (Candelore [0029]-[0031]: system, processor) 
a set of storage device(s); (Candelore [0029] [0032] [0036]: storage) and 
computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations: (Candelore [0032] [0036] [0066]: code; readable medium)
establishing a first connection by a computing platform with a user input device having a user-operated selection means for selecting a portion of displayed visual streaming content, (Candelore [0019] [0022]: the system includes a remote control unit; [0024] [0037]: the remote control unit has an entry means such as buttons/keypad to allow user to enter commands or select operations; [0067]: software driver or interface to interact with the operating system running on the platform)
establishing a second connection by the computing platform to a user output device, (Candelore [0022]: the system includes a display device; [0025] [0047] [0048]: display device)
establishing a third connection to by the computing platform to a visual streaming content server, (Candelore [0022] [0023]: the system includes an integrated receiver and decoder (IRD); [0026] [0027]: IRD controls the receiving of content or programs delivered or downloaded for viewing)
 receiving, by the computing platform and from the user input device, a selection of a portion of the visual streaming content currently streaming from the visual streaming content server, (Candelore [0026] [0038]-[0040]: a user may use the wireless pointing device or the remote control unit to capture the region of interest (ROI); the ROI is a portion of a scene)
 collecting, by the computing platform, one or more selection criteria corresponding to the portion of the visual streaming content, (Candelore [0044]: once the ROI is captured by the viewer, the image content search processor may obtain ancillary information associated with the scene that contains the ROI; [0044] [0049]-[0051]: ancillary information includes contextual data and sources such as metadata, EPG information, timing information, etc.)
submitting, by a computing platform, the one or more selection criteria to one or more identification services, (Candelore [0019] [0045] [0065]: the image contained in the ROI is used as a query together with the ancillary information to perform a search or to identify the content; local or remote search)
receiving, from the one or more identification services and by the computing platform, one or more identification results corresponding to the one or more selection criteria, (Candelore [0019] [0045] [0054] [0060]: the search may return a number of search results; search results may be filtered or selected by the image content search processor)
sending, by the computing platform and to the user output device, the one or more identification results, (Candelore [0046]-[0048] [0060]: the related content represents a search result that is returned by the search) and 
displaying the one or more identification results. (Candelore [0020] [0046] [0047]: display related content/results)

Regarding Claim 56, Candelore teaches wherein the identification results include at least one of the following: a name of an actor shown in the visual streaming content, or a character name of a character depicted in the visual streaming content.  (Candelore [0021]: name of actors)

Regarding Claim 57, Candelore teaches wherein the identification results include name of a place shown in the visual streaming content.  (Candelore [0021] [0041]: historical site, geographical point-of-interest, location; Figs. 2-3)

Regarding Claim 58, Candelore teaches wherein the computer code further includes instructions for causing the processor(s) set to perform the following operation(s): pre-tagging the visual streaming content with tags including information indicative of the identification results. (Candelore [0019] [0053]-[0055]: indexing features [tags] index the related content [information indicative of the identification results] in the database; [0042] [0064]) 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Abecassis
US 2013/0251337 A1 – Directed to providing item information for streamed content [0002]
Cassanova
US 2010/0162303 A1 – Directed to selecting an object in a video data stream [Abstract]
Karaoguz et al.
US 2011/0067057 A1 – Directed to responding to user-selection of an object in a television program; television programming from a movie streaming company [Abstract] [ 0098]
Mallinson 
US 2011/0247042 A1 – Directed to media fingerprinting [0004] [0041]
Ortiz et al.
US 2016/0182971 A1 – Directed to providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display [Abstract]
Provencher et al.
US 2015/0215674 A1 – Directed to a user may interacting with an item displayed in a streaming video scene to request information about the item [Abstract]
Saffari et al.
US 2011/0289535 A1 – Directed to interacting with content [0002] [0037]
Wang et al.
US 2014/0023341 A1 – Fig. 14 showing video that has been supplemented with additional information after the annotation process
Witenstein-Weaver 
US 2013/0174195 A1 – Directed to receiving streaming content, receiving a request to select an image from content, selecting a plurality of items in the image, retrieving information about the selected item, and providing display data based on the retrieved information [Abstract] [0017]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        May 26, 2021